DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on 06/10/2021 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden.  This is not found persuasive because the claims have: 
A) Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification. 
 (C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field .
The requirement is still deemed proper and is therefore made FINAL.

Office Action Summary
This is the restriction to election for application 16/727344 filed 12/26/2019.
Claims 1-12 are currently pending and have been fully considered.
Claims 1-5 are withdrawn from consideration for being directed toward a nonelected invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-12 are rejected under 35 U.S.C. 102(a1) as being anticipated by the machine translation of KANG SEOCK in view of KANG SEOCK (KR1020160103086) 
KANG SEOCK teaches a process for the production of solid ignition fuel using plant porous tissue and making method thereof.  
An exothermic agent is impregnated into a porous structure.
The porous structure is taught in claim 2 to include corncob.
The exothermic agent is taught in claim 3 and page 5 of the machine translation to include C1 to C4 alcohols.  
The process is taught in claim 6 and page 3 of the machine translation.
Regarding claim 6, the process is taught in claim 6 to comprise:
(a) preparing a fuel body (fuel body) and a settling tank (immersion bath);
(b) filling the sedimentation tank with a heating agent and dipping the fuel body (filling the immersion bath with a heating agent and immersing the body therein);
(c) sealing the settling tank (immersion bath ) and infiltrating the heat generating agent into the fuel body using a vacuum pump; and
centrifugally separating the fuel body into which the exothermic agent has been infiltrated to remove the exothermic agent remaining on the surface of the fuel body.
Regarding claim 7, the porous structure is taught in reference claim 2 to include corncob.
Regarding claim 8, reference claim 8 teaches that the fuel body may have a water content of 10 – 15% with the fruit removed.  
Regarding claim 9, the exothermic agent is taught in claim 3 and page 5 of the machine translation to include C1 to C4 alcohols.  
Regarding claim 10, claim and page 5 of the machine translation teach that when the exothermic agent is ethanol, the concentration is 95% or more.
Regarding claim 11, the vacuum pump is taught on page 7 to be maintained at a negative pressure of 1 Kg/100kPa to 3 kPa for 30 to 60 minutes.
Regarding claim 12, the centrifuge is taught on page 7 to be at a speed of 1000 to 3000 rpm for 1 to 5 minutes.  




Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/MING CHEUNG PO/Examiner, Art Unit 1771                                                                                                                                                                                                        


/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771